DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-20 are pending in the instant application.  Claim 1 has been amended. No claims have been cancelled. No claims have been added. The rejection of the pending claims is hereby made final.


Response to Remarks
103
Applicant’s arguments and amendments regarding claims 1-10 have been considered by the examiner and are found to be persuasive.  The rejection of pending claims 1-10 under 35 USC 103 in view of the applied prior art is hereby withdrawn.  The arguments as presented by Applicant pertaining to claims 11-20 have been considered, but are not found to be persuasive.  The rejection of the pending claims 11-20 under 35 USC 103 in view of the applied prior art of record is hereby maintained and made final in view of the grounds of rejection presented below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. § 101. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 13-20 are directed to the abstract idea of interaction determination using data. Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include inventive concept.
The Federal Circuit has repeatedly emphasized that “the key question is ‘whether the focus of the claims is on the specific asserted improvement . . . or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’”  Visual Memory LLC v. Nvidia Corp., No. 2016-2254 (Fed. Cir. Aug. 15, 2017) (referring to Enfish LLC v. Microsoft Corp. et al., Appeal No. 2015-1244 (Fed. Cir. 2016)).  “In this regard, [examiners] must articulate with specificity what the claims are directed to.”  Thales Visionix Inc. v. U.S., 850 F.3d 1343, 1347 (Fed. Cir. 2017).  Moreover, the Federal Circuit has held that “[a]dding one abstract idea . . . to another abstract idea . . . does not render the claim non-abstract.”  RecogniCorp, LLC v. Nintendo Co., Ltd., 885 F.3d 1322, 1327 (Fed. Cir. 2017).  Importantly, “[w]e [] assume that the techniques claimed are ‘[g]oundbreaking, innovative, or even brilliant,’ but that is not enough for eligibility.”  SAP Inc. v. InvestPic, LLC, Appeal No. 2017-2081 (Fed. Cir. 2018) citing Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 *2013). 
 	Furthermore, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.”  Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).  “The fact that an identifier [or utilization of the underlying abstract idea] can be used to make a process more efficient . . . does not necessarily render an abstract idea less abstract.”  Secured Mail Solutions, LLC v. Universal Wilde, Inc., Appeal No. 2016-1728 (Fed. Cir. Oct. 16, 2017).  Importantly, the CAFC “ha[s] held that speed and accuracy increases stemming from the ordinary capabilities of a general purpose computer ‘do[] not materially alter the patent eligibility of the claimed subject matter.’”  Intellectual Ventures I v. Erie Indemnity, Appeal No. 2017-1147 (Fed. Cir. 2017) citing Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).  However, “some improvements in computer-related technology when appropriately claimed are undoubtedly not abstract, such as chip architecture, an LED display, and the like.”  Enfish, 822 F.3d at 1355. 
	Here, the examiner finds the claims are not directed to “an improvement to computer technology," such as found in Enfish, but to the abstract idea itself.1  Examiners have been instructed to refer to the body of case law precedent in order to identify abstract ideas by way of comparison to concepts already found to be abstract.  Accordingly, the examiner refers to groupings that relate to concepts similar to the claimed concepts: 
 	
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

Certain Methods of organizing human activities
Fundamental economic principles or practices (including hedging, insurance, mitigating risk)
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

 	As indicated above, the claims are directed to similar concepts.2  Therefore, the claims are found to be directed to abstract idea.3  

Prong two considerations:
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

The claims merely generally link the use of the judicial exception to a particular technological environment. 

	Regarding preemption, the examiner notes that “[w]hile preemption may signal ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  “Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this [application], preemption concerns are fully addressed and made moot.”  Id.
The claim elements that are considered the abstract idea are highlighted and the additional limitations are in boldface font below:

11. An item of fresh grocery produce having a barcode applied thereto, said barcode having a size of not more than one millimeter.


16. A method comprising:

receiving, from a wearable computing device, a time-stamped sequence of codes read by the device as a wearer of the device traverses an environment; and
authenticating the wearer by comparing the received sequence of codes with a reference sequence of codes.
The claim(s) does/do not include additional elements, (individually or as an ordered combination), that are sufficient to amount to significantly more than the judicial exception because the plurality of weight sensors are merely performing routine functions.

Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
Viewing the limitations as a combination, the claim simply determines interactions using data, which is considered an abstract idea, conventional activity specified at a high level of generality in a particular technological environment. The indicated claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea. 
Dependent claims when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   
  For the reasons stated, the examiner does not find the claims to recite eligible subject matter under 35 U.S.C. § 101.  Appropriate correction/clarification is required.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Purves et al (US 2019/0244248) in view of Hatsutori et al (US 2014/0295903).


Regarding claim 11, the prior art discloses an item of fresh grocery produce having a barcode applied thereto, said barcode having a size of not more than one millimeter. Purves et al does not explicitly disclose wherein the code applied to product items has a size in the range of 100 microns to one millimeter.
However, the use of  nano barcodes is considered by the examiner to be a design choice, given that the size of the barcode seems to have no bearing on the performance of the claimed invention and is therefore found to be an obvious variant of the barcodes as disclosed by the applied prior art.  The examiner submits that the modification of the system and method as disclosed by Purves et al to include a smaller size barcode on products in order to reduce costs associated with product labeling and identification would have been obvious to try, given the state of the art at the time of filing.  The examiner therefore submits that such a combination would have been obvious to one of ordinary skill in the art to try.Regarding claim 13, the prior art discloses the item of fresh grocery produce according to claim 12, wherein the code has a height dimension and a width dimension, each of said dimensions not being longer than 100 microns. Purves et al does not explicitly disclose wherein the code applied to product items has a size in the range of 100 microns to one millimeter.
However, the use of  nano barcodes is considered by the examiner to be a design choice, given that the size of the barcode seems to have no bearing on the performance of the claimed invention and is therefore found to be an obvious variant of the barcodes as disclosed by the applied prior art.  The examiner submits that the modification of the system and method as disclosed by Purves et al to include a smaller size barcode on products in order to reduce costs associated with product labeling and identification would have been obvious to try, given the state of the art at the time of filing.  The examiner therefore submits that such a combination would have been obvious to one of ordinary skill in the art to try.Regarding claim 14, the prior art discloses the item of fresh grocery produce according to claim 13, wherein the barcode is a first barcode; the item of fresh grocery produce (see at least paragraph [0069] to Purves et al “produce section”) having a plurality of barcodes applied thereto, the plurality of barcodes including the first barcode; each of the plurality of barcodes having a size of not more than one millimeter (see at least Figure 6 to Hatsutori et al wherein a plurality of codes are on one visual display). Regarding claim 15, the prior art discloses the item of fresh grocery produce according to claim 11, wherein the barcode is a two-dimensional barcode (see at least paragraph [0207] to Purves et al “the WIVD may read a barcode, and/or a QR code printed on a purchase label” one of ordinary skill in the art would recognize that both a one or a two dimensional barcode are within the scope of the invention as taught by Purves et al and is therefore implicitly disclosed within said disclosure and effectively anticipates the aforementioned limitation). Regarding claim 16, the prior art discloses a method comprising: receiving, from a wearable computing device, a time-stamped sequence of codes read by the device as a wearer of the (see at least paragraphs [0157] and [0171] to Purves et al “the WIVD server may verify user identity 258 based on the received biometric data 256…”). The examiner submits that the applied prior art reference Purves et al does not explicitly disclose wherein the comparison of codes associated with a time stamp is used to authenticate a user. However, the examiner submits that the applied prior art reference Purves et al contemplates the use of time stamps and biometric data to identify information associated with a user.  The examiner further submits that the usage of  codes for user authentication was well known and commonplace within the state of the art at the time of filing, and that the modification of using a code instead of biometric data to identify a user, as disclosed in the applied prior art, could have been readily and easily implemented by one of ordinary skill in the art, in order to enable authentication of users without the need to save biometric or personal data to a database for later use in user identification, and as such, Official Notice of the use of a wearable mobile device is hereby taken, and the modification of the applied prior art reference to include the implementation of a wearable mobile device by as user in place of standard mobile device such as a cell phone is found by the examiner to be obvious to try. Regarding claim 17, the prior art discloses the method of claim 16, wherein the wearable computing device is a first wearable computing device, the first wearable computing device worn on one of the wearer's wrists, the first wearable computing device in communication with a second wearable computing device worn on the wearer's other wrist; some of the codes of said time-stamped sequence having been communicated to the first wearable computing device from the second wearable computing device; said receiving step including receiving a transmission from the first wearable computing device (see at least paragraph [0063] to Purves et al “The WIVD device 171 may wireless communicate (e.g., via Bluetooth, radio, NFC, etc.) with the mobile device 172. In one exemplary embodiment where a WIVD device 171 is connected to a mobile device 172”). The examiner submits that the applied prior art reference Purves et al does not explicitly disclose wherein the second device is a wearable device. However, the examiner submits that the use of wearable computing devices was well known and understood within the art at the time of filing (e.g. apple watch or other such smart device), and as such, the substitution of a mobile device as disclosed in the applied prior art with a wearable mobile device could have been readily and easily implemented by one of ordinary skill in the art, in order to provide users with a hands free option for shopping and payment, and as such, Official Notice of the use of a wearable mobile device is hereby taken, and the modification of the applied prior art reference to include the implementation of a wearable mobile device by as user in place of standard mobile device such as a cell phone is found by the examiner to be obvious to try.Regarding claim 18, the prior art discloses the method of claim 16, wherein the wearable computing device is worn on the wearer's head (see at least paragraph [0057] to Purves et al  “WIVD device may take a form of various wearable devices that can be worn or attached to a human body in a similar manner as a general-purpose gadget for daily life use; the WIVD device may be worn by a user in close contact or within proximity of the human body so that the WIVD device may capture and/or sense user biological characteristics data, such as, but not limited to heart rates, pulse rates, body movements, blood pressure, vision focus, brain wave, and/or the like”). Regarding claim 19, the prior art discloses the method of claim 18, wherein the wearable computing device includes an eyeglass frame (see at least paragraph [0057] to Purves et al “eyeglasses”). Regarding claim 20, the prior art discloses the method of claim 18, wherein the wearable computing device includes a headband (see at least paragraph [0057] to Purves et al “headband”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Purves et al (US 2019/0244248) in view of Hatsutori et al (US 2014/0295903), further in view of Jackson (US 2016/0207679)

Regarding claim 12, the prior art reference Jackson discloses the item of fresh grocery produce according to claim 11, wherein the barcode is formed of edible material (see at least paragraph [0004] to Jackson “providing a clear edible warning label that can be placed directly on the infused edible itself”). 
Purves et al in view of Hatsutori et al does not explicitly disclose wherein the barcode is formed of edible material.
However, the use of edible labeling is disclosed in at least paragraph [0004] to Jackson.  The examiner submits that the modification of the system and method as disclosed by Purves et al in combination with Hatsutori et al to include wherein the barcodes on produce and other ingestible products is edible to reduce waste and costs associated with labeling produce and similar goods would have been obvious to try, given the state of the art at the time of filing.  The examiner therefore submits that such a combination would have been obvious to one of ordinary skill in the art to try.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/
Primary Examiner, Art Unit 3687                                                                                                                                                                                         




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016) (“The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independent abstract ideas that use computers as tools.”).
        2 “[The examiner] need not define the outer limits of ‘abstract idea,’ or at this stage exclude the possibility that any particular inventive means are to be found somewhere in the claims, to conclude that these claims focus on an abstract idea—and hence require stage two analysis under § 101.”  Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016).
        3 As stated in the July 2015 Update: Subject Matter Eligibility, “These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.”